                                                                                           FILED
                                                                                  2020 Jan-13 PM 03:15
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION
ROGER DALE MANNING,                        )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   Case No.: 5:18-cv-00346-LCB
                                           )
NANCY A. BERRYHILL, ACTING                 )
COMMISSIONER OF SOCIAL                     )
SECURITY                                   )
                                           )
       Defendant.                          )

                    MEMORANDUM OPINION AND ORDER
      On March 5, 2018, the Plaintiff Roger Manning filed a complaint (Doc. 1)

seeking judicial review of an adverse final decision of the Commissioner of the

Social Security Administration (“the Commissioner”) pursuant to 42 U.S.C. §

405(g). The Commissioner filed an answer to the complaint on June 20, 2018. (Doc.

7). The Plaintiff filed a brief in support of his position on September 6, 2018, (Doc.

11), and the Commissioner filed a brief in support of the decision on October 9,

2018. (Doc. 11). Therefore, this issue is ripe for review. For the following reasons

stated below, the final decision of the Commissioner is affirmed.

      I.     BACKGROUND

      The Plaintiff protectively filed for a period of disability and disability

insurance benefits on August 6, 2014. (R. 11). He alleged that his disability began


                                          1
on June 12, 2013. Id. The Plaintiff’s claim for benefits was denied on January 12,

2015, and the he subsequently filed a request for a hearing in front of an

Administrative Law Judge (“ALJ”) on February 5, 2015. Id. The Plaintiff appeared

before ALJ Patrick Digby on June 7, 2017. Id. The Plaintiff testified at the hearing

and was questioned by his attorney and the ALJ. (R. 45, 51). Vocational Expert

Marilyn J. Stroud also testified at the hearing. (R. 54). The ALJ issued his opinion

on July 21, 2017. (R. 24). When he issued his opinion, the ALJ used the five-step

evaluation process to determine whether an individual is disabled. (R. 12). The ALJ

made the following determinations:

      1. The Plaintiff meets the insured status requirements of the Social Security
         Act through December 31, 2018. (R. 13).

      2. The Plaintiff has not engaged in substantial gainful activity since June 12,
         2013, the alleged onset date of disability. Id.

      3. The Plaintiff has the following severe impairments: migraine headaches
         and degenerative disk disease. Id.

      4. The Plaintiff does not have an impairment or combination of impairments
         that meets or medically equals the severity of one of the listed impairments
         in 20 CFR Part 404, Subpart P, Appendix 1. (R. 15).

      5. The Plaintiff has the residual functional capacity (“RFC”) to perform light
         work as defined in 20 CFR 404.1567(b). He can occasionally climb ramps
         or stairs. He can also balance, stoop, kneel, crouch, and crawl. He can
         never climb ladders, ropes, and scaffolds. He must avoid: concentrated
         exposure to extreme heat, cold, heat, wetness, humidity, and vibration;
         exposure to hazardous machinery; and unprotected heights and uneven
         terrain. Id.



                                         2
      6. The Plaintiff can perform past relevant work as: a production manager, a
         position consistent with Dictionary of Occupational Titles (“DOT”)
         #123.117-014; computer operator, DOT # 213.362-010; production
         coordinator, DOT #211.167-018; and sales representative, data processing
         services, DOT #251.157-014. (R. 23).

      7. The Plaintiff has not been under a disability as defined in the Social
         Security Act, from June 12, 2013, through July 21, 2017. Id.

      After the ALJ denied his claim, The Plaintiff requested an appeal to the

Appeals Council and was denied on January 8, 2018. (R. 1). At that point, the ALJ’s

decision became the final decision of the Commissioner. Henry v. Comm’r of Soc.

Sec., 802 F.3d 1264, 1267 (11th Cir. 2015). The Plaintiff filed this action on March

5, 2018. (Doc. 1).

      II.    DISCUSSION

      The Social Security Administration (“SSA”) is authorized to pay

Supplemental Security Insurance (“SSI”) and disability insurance to claimants that

have a disability. Washington v. Comm’r of Soc. Sec., 906 F.3d 1353, 1358 (11th

Cir. 2018). Title II of the Social Security Act defines disability as “the inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or that has

lasted or can be expected to last for a continuous period of not less than 12 months.”

Id. at 1358-59, citing 42 U.S.C. §§ 423 (d)(1)(A).

      A. Standard of Review



                                          3
      The Court reviews “de novo the legal principles upon which the ALJ relied,

but [is] limited to assessing whether the ALJ’s resulting decision is supported by

substantial evidence.” Henry, 802 F.3d at 1266-67. “Substantial evidence is more

than a scintilla and is such relevant evidence that a reasonable person would support

its conclusion.” Winshel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011). The Court does not “decide facts anew, mak[e] credibility determinations, or

reweigh the evidence.” Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).

The Court instead “must scrutinize the record as a whole in determining whether the

ALJ reached a reasonable decision.” Bloodsworth v. Heckler, 703 F.2d 1233, 1239

(11th Cir. 1983).

      B. Five Step Sequential Evaluation

      To determine if a claimant has a disability, the SSA regulations mandate that

an ALJ must follow a five-step sequential evaluation while evaluating a disability

claim. See 20 C.F.R. §§ 404.1520; 416.920. Pursuant to the regulations, the ALJ

must proceed with his analysis as follows:

   1. Is the claimant engaged in substantial gainful activity? If “yes” the claimant
      is not disabled, and the analysis ends here. If the answer is “no,” proceed to
      the next step of the analysis. 20 C.F.R. § 404.1520.

   2. Does the claimant have a medically determinable physical or mental
      impairment or combination of impairments that meets the duration
      requirements of 20 C.F.R. § 404.1509? If “no,” the claimant is not disabled.
      If “yes,” proceed to the next step of the analysis. Id.



                                         4
   3. Does the claimant have an impairment that equals a listed impairment in 20
      C.F.R. § 404, Subpart P Appendix 1 and meets the durational requirements of
      20 C.F.R. § 404.1509? If “yes” the claimant is disabled. If “no,” proceed to
      the next step of the analysis. Id.

   4. Does the claimant have the residual functional capacity (“RFC”) to return to
      past relevant work? If “yes” the claimant is not disabled. If no, proceed to the
      final step of the analysis. Id.

   5. Does the claimant’s RFC, age, education, and work experience allow him or
      her to make an adjustment to other work? If “no,” the claimant is disabled. If
      “yes,” the claimant is not disabled. Id.
      Initially, the claimant bears the burden of proof regarding the first four steps

of the above evaluation. Washington, 906 F.3d at 1359. The claimant carries a

particularly heavy burden when showing why he or she cannot engage in past

relevant work. Id. After the fourth step, the burden then shifts to the Commissioner

to determine if there are jobs in the national economy that the claimant can perform.

Id. However, while the burden shifts to the Commissioner at step five, the burden

ultimately falls to the claimant to show a disability exists. Id., citing Doughty v.

Apfel, 245 F.3d 1274, 1280 (11th Cir. 2001).

      C. The Plaintiff’s Contentions

      The Plaintiff claims that the ALJ erred by finding he could return to his past

relevant work. (Doc. 11, p. 4). First, he argues the ALJ failed to evaluate his

subjective pain testimony consistent with the standard set forth in Hale v. Bowen,

831 F.2d 1007, 1012 (11th Cir. 1987). Next, The Plaintiff argues the ALJ failed to

give proper weight to his treating physician’s opinions. (Doc. 11, p. 11). Finally, he

                                          5
claims the ALJ failed to develop the record. (Doc. 11, p. 14). The Court will address

each of these contentions in turn.

       1. The ALJ did not err when considering the Plaintiff’s allegations about
          his pain.

       The Plaintiff first argues the ALJ did not properly credit his testimony

regarding the pain migraine headaches cause him. (Doc. 11, p. 4-5). He alleges that

the ALJ’s decision to discount his pain testimony is not supported by substantial

evidence. (Doc. 11, p. 6). He supports this contention with many citations from the

record which documented the Plaintiff experiencing extreme pain because of his

headaches. (Doc. 11, p. 8). Further, the Plaintiff also notes that he visited specialists

at Vanderbilt and Duke to determine the cause of his migraines. (Doc. 11, p. 6). In

his decision, the ALJ acknowledged the record reflects the Plaintiff’s condition has

been consistent and painful. (R. 16). However, he also found the Plaintiff’s claims

about the “intensity, persistence, and limiting effects” of his symptoms were not

entirely credible. Id. He supported his finding with evidence such as contradictory

medical records, the Plaintiff’s daily activities, and inconsistent evidence from Dr.

James Thacker, the Plaintiff’s treating physician1. (R. 16-23).

       If an ALJ “fails to articulate reasons for refusing to credit a claimant’s

subjective pain testimony, then [the ALJ], as a matter of law, has accepted the


1
 The Plaintiff’s argument in support of Dr. Thacker’s findings will be addressed in the next
section of this opinion.
                                                6
testimony as true.” Hale, 821 F.2d at 1012. “Implicit in this rule is the requirement

that such articulation of reasons by the [ALJ] be supported by substantial evidence.”

Id. When evaluating the intensity and persistence of a claimant’s symptoms, the ALJ

will consider factors such as: the claimant’s daily activities, side effects of the

claimant’s medication, and other factors concerning functional limitations. See 20

C.F.R. § 404.1529(c)(3)(i-vii). See also SSR 16-3P, 2017 WL 5180304 at *6-8. A

“claimant must satisfy two parts of a three-part test showing: (1) evidence of an

underlying medical condition; and (2) either (a) objective medical evidence

confirming the severity of the alleged pain; or (b) that the objectively determined

medical condition can give rise to the claimed pain” to establish a disability based

on pain. Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002). A claimant’s

statements about his or her pain will not suffice to establish a disability exists. 20

C.F.R. § 404.1529(b).

      Here, the ALJ’s finding that the Plaintiff’s pain testimony was not credible is

supported by substantial evidence. Indeed, the Plaintiff’s record reflected that he

continued to suffer from painful migraine headaches throughout the past few years.

See (R. 318, 485, 539, 574, 609, 627). However, while the Plaintiff has presented

evidence that he has consistent migraines, other evidence in the record supports the

ALJ’s conclusion. The Plaintiff’s extensive medical reports indicate that while his

pain was consistent, he noted that his activity level remained consistently high. For


                                          7
example, throughout 2017, he reported his “current daily activity level” as “8 out of

10” or “7 out of 10.” See (R. 882, 890, 907, 911, 918, 936, 948). Additionally, even

though the Plaintiff described his medicine as ineffective and experienced

debilitating side effects, he reported both a reduction in his pain and that the side

effects from the medication were manageable. See (R. 870, 886, 893, 903, 928). This

was after the record reflected the Plaintiff had previously experienced dizziness and

falling because of his medication. (R. 728, 732). Further, the Plaintiff’s physical

examinations related to his migraines showed generally normal results. See (R. 725,

734, 745, 877, 888, 912). Accordingly, while the Plaintiff presented evidence that

he experienced considerable pain with his migraines, substantial evidence supports

the ALJ’s reasons for concluding that the Plaintiff’s pain testimony was not credible.

       2. The ALJ did not err when giving less weight to the treating physician’s
          opinion.

       The Plaintiff argues next that the ALJ did not clearly articulate good cause for

discrediting the opinion of his treating physician, Dr. James Thacker. (Doc. 11, p.

11). Specifically, the Plaintiff argues that the ALJ incorrectly gave less weight to Dr.

Thacker’s opinions from October 2014; March 2017; and May 2017. (Doc. 11, p.

12).

       Typically, an ALJ will give more weight to the opinion of a claimant’s treating

physician. 20 CFR § 404.1527(c)(2). A treating physician’s opinion “must be given

substantial or considerable weight unless ‘good cause’ is shown to the contrary.”
                                           8
Phillips v. Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004). “Good cause [to discount

the treating physician’s opinion] exists when (1) the treating physician’s opinion was

not bolstered by the evidence, (2) the evidence supported a contrary finding, or (3)

the treating physician’s opinion was conclusory or inconsistent with his own medical

records.” Schink v. Comm’r of Soc. Sec., 935 F.3d 1245, 1259 (11th Cir. 2019).

“[T]he ALJ may reject any medical opinion if the evidence supports a contrary

finding.” Hand v. Soc. Sec. Admin., 2019 WL 4447206 at *3 (11th Cir. 2019) quoting

Sharfarz v. Bowen, 825 F.2d 278, 280 (11th Cir. 1987).

       a. October 2014 Opinion

      The ALJ gave little weight to Dr. Thacker’s October 2014 questionnaire

response because he found that the physician’s assessment was not supported by the

record and he did not examine the Plaintiff when completing the form. (R. 18). The

ALJ also gave this assessment less weight because Dr. Thacker did not refer the

Plaintiff to a headache specialist. Id. Dr. Thacker completed a Physician Headache

Questionnaire and noted that the Plaintiff could return to work “when the pain is

better under control,” but could not currently return to full or part time employment.

(R. 866). Part of Dr. Thacker’s reasoning that the Plaintiff could not work was based

on the response the Plaintiff gave in his self-reported Migraine Disability

Assessment Test, or (“MIDAS”). In the assessment, the Plaintiff’s responses placed

him in the “severe disability” category. As the Court noted above, a claimant’s


                                          9
subjective statements alone will not show he or she is disabled. 20 C.F.R. §

404.1529(b). Therefore, Dr. Thacker’s questionnaire responses must be supported

by more than the Plaintiff’s subjective claims.

      Substantial evidence supports the ALJ’s decision to discount this opinion. For

example, while the Plaintiff consistently reported his headache pain, his physical

examinations during this time showed generally normal results including normal

gait, muscle strength, ability to concentrate, and memory. See (R. 675, 679, 686,

690, 699, 715). Additionally, the medical records support that the Plaintiff’s pain

regiment was helping control his discomfort. See (R. 687, 691, 728). Even though

the ALJ noted that Dr. Thacker did not refer the Plaintiff to a headache specialist,

the record reflects he did refer the Plaintiff to a headache specialist in 2016. (R. 250).

However, because this one finding does not “contradict the ALJ’s ultimate findings,”

it is harmless error. Caldwell v. Barnhart, 261 F. App’x 188, 190 (11th Cir. 2008).

Accordingly, the ALJ’s decision to give less weight to Dr. Thacker’s October 2014

opinion is supported by substantial evidence.

       b. March 2017 Opinion

      The ALJ gave less weight to Dr. Thacker’s March 2017 opinion because it

was not supported by the Plaintiff’s medical records in the entirety. (R. 18). Dr.

Thacker completed another form and wrote the Plaintiff could not control his

headaches “with medication [nor] interventional procedures.” (R. 861). The


                                           10
Plaintiff’s medical records provide that the Plaintiff did receive relief from his pain

with medication. See (R. 890, 893, 903, 911, 914, 918, 923, 928, 939). Therefore,

the ALJ’s decision to give less weight to Dr. Thacker’s March 2017 opinion is

supported by substantial evidence.

       c. May 2017 Opinion

      Finally, the ALJ gave less weight to Dr. Thacker’s May 2017 opinion because

he found it was vague and was contradicted by his treatment records. (R. 17). Dr.

Thacker’s supplement to an interrogatory stated the Plaintiff’s limitations include he

“is not capable of more than short periods of sitting, standing, and walking due to

his neck, shoulder, and back pain.” (R. 1071). Dr. Thacker also notes the Plaintiff

cannot “persist at tasks to completion, work at any reasonable pace or maintain

concentration and attention” because of the effects of the medication and his

headaches. Id.

      The ALJ was not required to give great weight to Dr. Thacker’s opinion about

the Plaintiff’s work capability. A physician’s opinion about a claimant’s disability

is not invalidated because the ALJ found his or her responses to be vague. Schink,

935 F.3d at 1262. However, substantial evidence supports the ALJ’s finding to give

less weight to this opinion. As mentioned above, the Plaintiff’s medical record

reflects that his physical examinations were largely normal, and his medications

helped manage his pain related to his headaches. See Part II(C)(2)(a)&(b). Further,


                                          11
while the Plaintiff did discuss the negative side effects of his medication, the record

provides the Plaintiff indicated the side effects were manageable. See Part II(C)(1).

Considering this evidence, the ALJ did not err when giving less weight to Dr.

Thacker’s May 2017 opinion.

        Towards the end of the Plaintiff’s argument, he alleges the ALJ erred by not

fully developing the record. (Doc. 15, p. 12). “Issues raised in a perfunctory manner,

without supporting arguments and citation to authorities, are generally deemed to be

waived.” N.L.R.B. v. McClain of Georgia, Inc., 138 F.3d 1418, 1422 (11th Cir.

1998). In this case, the Plaintiff claims the ALJ failed to develop the record, but he

did not provide the Court with a complete argument or evidence of this contention.

Therefore, the Court finds that this issue is waived.

      III.   CONCLUSION

      For these reasons, and the Court being otherwise sufficiently advised, it is

ORDERED that the final decision of the Commissioner is AFFIRMED. A final

judgment will be entered separately.

      DONE and ORDERED this January 13, 2020.



                                     _________________________________
                                     LILES C. BURKE
                                     UNITED STATES DISTRICT JUDGE




                                          12
